DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   BLOCK 40, LLC, CHARLES R. ABELE and JOSE R. BOSCHETTI,
                         Appellants,

                                    v.

                          CND GROUP, LLC,
                              Appellee.

                     Nos. 4D16-4001 and 4D17-82

                         [September 28, 2017]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Thomas M. Lynch IV, Judge; L.T. Case
No. CACE14-003876 (05).

  Bruce S. Rogow and Tara A. Campion of Bruce S. Rogow, P.A., Fort
Lauderdale and Richard Morgan, Jennifer Olmedo-Rodriguez, Mark
Auerbacher, Jose R. Florez and TA'Ronce Stowes of Buchanan Ingersoll &
Rooney, PC, Miami, for appellants.

   Sylvia H. Walbolt, David J. Smith, Merrick L. Gross and Steven M.
Blickensderfer of Carlton Fields Jorden Burt, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.